Christian R. Everdell
+1 (212) 957-7600
ceverdell@cohengresser.com




                                                           July 2, 2021

BY ECF

The Honorable Alison J. Nathan
United States District Court
Southern District of New York
United States Courthouse
40 Foley Square
New York, NY 10007

         Re: United States v. Ghislaine Maxwell, S2 20 Cr. 330 (AJN)

Dear Judge Nathan:

        Pursuant to the Court’s order dated July 1, 2021 (Dkt. 308), we have attached to this letter
the unsealed copies of Exhibits D, E, F, and G of Ms. Maxwell’s memorandum of law in support
of her first motion to suppress (Dkt. 134) to be filed on the public docket.

                                                           Respectfully submitted,


                                                             /s/ Christian Everdell     .
                                                           Christian R. Everdell
                                                           COHEN & GRESSER LLP
                                                           800 Third Avenue, 21st Floor
                                                           New York, New York 10022
                                                           (212) 957-7600


cc:      All Counsel of Record (By ECF)
